Citation Nr: 0622946	
Decision Date: 08/02/06    Archive Date: 08/15/06	

DOCKET NO.  04-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  His medals and badges include the Purple Heart Medal, 
the Bronze Star Medal with "V" Device, and the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Montgomery, Alabama, that granted service connection 
for PTSD and assigned a 30 percent disability rating, 
effective December 23, 2002, the date of receipt of the 
veteran's claim for disability benefits.


FINDINGS OF FACT

1.  VA has developed adequate evidence necessary for an 
equitable disposition of the claim.

2.  Manifestations of the veteran's PTSD include emotional 
numbing, depression, sleep difficulty, social withdrawal, 
concentration problems, and nightmares.

3.  The veteran is properly oriented, memory is intact, and 
he has been described as alert and lucid.  

4.  There is no showing that the veteran's psychiatric 
symptomatology has caused significant industrial impairment.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 
50 percent, but not more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with the provisions 
of 38 C.F.R. § 3.159(b)(1).  

The Board also notes that during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection "claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)  These five elements are:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented for the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

The Board notes that the veteran was sent a communication 
dated in April 2006 that informed him how VA determined the 
effective date for disability benefits and informed him how 
disability ratings were assigned.  In a November 2003 letter 
he was informed what the evidence had to show to support his 
claim for an increased rating and how VA would help him 
obtain evidence for his claim.  He was also told that it was 
his responsibility to make sure VA received all requested 
records that were not in the possession of a federal 
department or agency.  Both private and VA medical records 
have been associated with the claims folder.  The veteran was 
accorded special psychiatric examinations for rating purposes 
by VA in 2003 and again in 2004.

In view of the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duties to assist and notify the veteran in developing the 
facts pertinent to his case.

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.1, 4.3 (2005).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with an initial 
rating (the claim for an original rating) and a claim for an 
increased rating.  It indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under the formula for rating mental disorders, a 30 percent 
is provided when there's occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).

The next higher rating of 50 percent is assigned where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The next higher rating of 70 percent is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is assigned when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.  

Pertinent case law reveals that in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 
15 Vet. App. 1, 11 (2001).  

Global assessment of functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health--
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), page 32.

A score of 31 to 40 is warranted when there is some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.

A score of 41 to 50 is warranted for "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."

A score of 61 to 70 is warranted when there is some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.

Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his case.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or in his behalf.  See Gonzales v. 
West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. 
App. 122, 129 (2000) (the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant).

After review of the evidence and the pertinent provisions of 
the Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for a 50 percent rating, but do not approximate 
the criteria for the assignment of an even higher schedular 
rating.  The evidence shows impairment in several of the key 
areas needed for a 50 percent evaluation during the entire 
appeal period.  

The pertinent medical evidence of record with regard to the 
veteran's psychiatric status includes the report of a VA 
psychiatric examination accorded the veteran in February 
2003.  The veteran had been employed since service discharge.  
Since 1993 he had been self-employed as a contractor at a 
nuclear plant doing quality control work.  Complaints 
included nightmares and flashbacks.  He also complained of 
feelings of isolation, poor concentration, irritability, a 
short temper, and avoidance of things that would arouse 
recollections of his events in Vietnam.  

Examination findings included coherent and relevant speech.  
He was hyperalert with increased startle response from time 
to time.  Mood was nervous and depressed from time to time.  
Affect was constricted to a certain degree.  Orientation and 
memory were preserved.  Insight and judgment were intact.  He 
had never been hospitalized for psychiatric purposes.  He was 
given an Axis I diagnosis of PTSD.  It was described as mild 
to moderate in degree.  There was no Axis II diagnosis.  He 
was given a GAF score of 60 to 70.

Also of record is a report of counseling services provided 
the veteran at a private facility on three occasions in March 
and April 2003.  The veteran reported depression, anxiety, 
panic attacks, sleep difficulty, nightmares, irritability, 
and avoidance.

Also of record is a February 2004 statement from the 
veteran's wife in which she indicated the veteran was taking 
Zoloft to help with his mood swings.  She described the 
impact of the veteran's psychiatric symptomatology on his 
ability to function. 

Also of record is the report of a November 2003 psychiatric 
examination.  It was stated the veteran had been receiving 
counseling since January 2003 for treatment of his PTSD.  
Currently, the veteran was described as alert and verbal, but 
easily irritated.  He also appeared to be somewhat depressed.  
Affect was described as appropriate to content of the 
conversation.  Memory was described as fairly good.  He was 
given Axis I diagnoses of PTSD, a mood disorder, and 
depression.  There was no Axis II diagnosis.  He was given a 
GAF score of 40.  He was to take 50 milligrams of Zoloft 
daily.  This was to increase gradually according to his 
clinical response.  He was to continue with individual 
counseling and group counseling.  

The medical evidence also includes the report of a September 
2004 psychiatric examination accorded the veteran.  The 
veteran was still residing with his wife.  He was able to 
drive to the interview himself.  He referred to irritability 
and forgetting things.  He indicated his ability to do chores 
around the house had not changed since the time of his last 
psychiatric examination.  He stated that his interest had not 
changed since the previous examination.  These included 
watching television and working on old cars sometimes.  

He related that from a social standpoint he had a couple of 
friends.  He avoided crowds.  He would occasionally shop with 
his wife about once every two weeks.  He and his wife went 
out to eat about once every two weeks.  He did not attend 
church.  He added that he had two grown children with whom he 
did not have a good relationship.  

He stated he was still working at the nuclear plant as a 
quality control inspector.  He had never been disciplined or 
fired from a job.  He stated he had never lost time at his 
job because of his PTSD symptoms.  He indicated the impact of 
his PTSD on his ability to work was that he did not talk to 
people as much as he should or could.  Currently, he was 
seeing a counselor about twice a month and was seeing a 
psychiatrist about once every three months.  He was still 
taking Zoloft for his psychiatric symptomatology.

On examination he was described as cleanly and casually 
attired.  Speech was normal.  He displayed adequate eye 
contact and no bizarre mannerisms.  He was alert and lucid 
with thought processes relevant to the issue being discussed.  
He complained of depression and anxiety and weekly panic 
attacks.  He also referred to other symptoms that included 
flashbacks, avoidance of others, startle reflex, intrusive 
recollections, distrust of others, and hypervigilance.  

He was described as in contact with reality.  He was properly 
oriented.  Memory was intact.  There was no gross impairment 
in thought content or functioning.  

The Axis I diagnosis was PTSD, described as mild to moderate 
in degree.  Also diagnosed was a depressive disorder.  It was 
indicated that the PTSD GAF score equaled 60 and the 
depression GAF score equaled 60.  

The examiner commented that in general the veteran did not 
report any significant changes in his symptomatology since 
the previous examination with exception that numbness and 
feelings had worsened.  It was felt that the veteran's PTSD 
was his primary mental condition with depression being 
secondary.  Notation was made of social withdrawal.  It was 
believed that the PTSD had had a mild negative impact on his 
occupational functioning because of fatigue, social 
withdrawal, and reduced concentration skills.  It was also 
felt that the PTSD traits had had a mild to moderate negative 
impact on social functioning because of a reduced tolerance 
for frustration, depression, and social withdrawal.

Based on a longitudinal review of the evidence of record, the 
Board finds the evidence is persuasive in determining that 
the veteran has demonstrated impairment in several key areas 
required for the assignment of a 50 percent evaluation, but 
not more, throughout the appeal period.  There is no 
indication that the veteran has total social and occupational 
impairment as a result of his service-connected psychiatric 
impairment.  Further, there is no indication that the 
disability is so severely incapacitating that it has 
adversely impacted on the veteran's functioning at work.  For 
example, throughout the appeal period, the veteran has been 
gainfully employed on a full-time basis.  He has not given 
any indication of significant impairment in his ability to 
work.  Notation has been made of social withdrawal and 
reduced concentration skills, but the veteran indicated that 
he had never lost time at work because of psychiatric 
symptoms and never been disciplined or fired from a job 
because of his psychiatric symptomatology.  Also, the record 
reveals the veteran has never been hospitalized for 
psychiatric purposes.  

On the other hand, the veteran takes medication for his 
symptoms and is seen on a periodic basis for treatment and 
evaluation purposes.  He has multiple symptoms, including 
depression, anxiety, nightmares, flashbacks, and occasional 
panic attacks, but he has been described as properly 
oriented, exhibiting intact memory, displaying at least 
moderate concentration skills, and showing no gross 
impairment in cognitive functioning.


						(Continued on next page)






Accordingly, with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that a 50 percent rating, 
but not more, is warranted throughout the appeal period.


ORDER

An initial disability rating of 50 percent, but not more, for 
the veteran's PTSD is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


